    

212-465-1188
cklee@leelitigation.com

WRITER’S DIRECT:

Via ECF

The Honorable George B. Daniels, U.S.D.J. ,
United States District Court JU)

Southern District of New York Di am
500 Pearl St.

New York, NY 10007

Re: Perez vy. 170 John Street NYC Corp et al
Case No. 1:20-cv-02685

 

Dear Judge Daniels:

We are counsel to Plaintiff in the above-captioned matter. On April 13, 2020, Your Honor
ordered that Initial Pretrial Conference be scheduled for July 22, 2020 at 9:30 a.m. EST (ECF Dkt.
No. 8). We write, jointly with counsel for Defendants, to request the Court to adjourn the Initial
Conference by at least 15 days.

Pursuant to Your Honor’s Order dated May 14, 2020 (ECF Dkt. No. 11), the Parties have
completed the exchange of FLSA-related documents required for class mediation. The Parties are
scheduled to hold the first class mediation session with Mediator John Drucker on July 30, 2020.
As such, we currently do not foresee substantial issues that would require Court intervention before
July 30, 2020. Furthermore, the counsel for Defendants is currently recovering from a health
condition, which Plaintiff is fully aware of, that would appreciate an adjournment of the Initial
Conference.

For the foregoing reasons, we request an adjournment of the Initial Conference by at least
15 days. This is the first request for an adjournment of the Initial Conference.

We thank the Court for considering this matter.
Respectfully submitted,

/s/ C.K Lee
C.K. Lee, Esq.

ce: All parties via ECF

 
